Citation Nr: 0502804	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  98-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include residuals of shrapnel wounds.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968 and from December 1977 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The issues of service connection for left knee and shoulder 
disorders are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

Arthritis of the hips is of service origin.


CONCLUSION OF LAW

Arthritis of the hips was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an April 1998 statement 
of the case and a supplemental statement of the case dated in 
January 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  Further, in 
a June 2003 letter, the RO specifically informed the veteran 
of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  The service medical records for the first 
period of active duty have not been furnished by the service 
department despite several attempts by the RO.  The Board 
finds that additional development in this area would not be 
beneficial.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the June 2003 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and that the appellant was not 
specifically informed to furnish copies of any evidence in 
his possession pertinent to his claims as required by 
38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, The Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

A clinical evaluation in January 1977 in connection with the 
veteran's medical examination for service enlistment for his 
second period of service negative for any abnormalities.  The 
veteran had a medical evaluation board in December 1993.  
After consideration of the veteran's clinical records, 
laboratory findings, and physical examination, the board 
found that the veteran's medical condition included 
"degenerative joint disease hip joints and LS spine (L5-S1 
by x-rays."  

On the veteran's initial post service VA examination in June 
1997 x-rays of the hips were not conducted.  

On a VA examination in May 2003, it was reported that the 
veteran's hips were only mildly symptomatic with real 
aggressive activities.  X-rays of the hips showed mild 
degenerative changes with minimal osteophyte formation.  

VA saw the veteran in July 2004 in connection with an 
examination of his service-connected spine condition.  It was 
noted by his examiner that the veteran was unable to undergo 
this examination secondary to pain and disability resulting 
from a recent fractured left hip and subsequent surgery.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The medical evaluation board in December 1993 indicated that 
the veteran had degenerative joint disease of the hip joints.  
Subsequent to service, mild degenerative changes were noted 
on x-ray of the veteran's hips on VA examination in May 2003.  
In light of the foregoing, the Board concludes that service 
connection for arthritis of the hips is warranted. 


ORDER

Service connection for arthritis of the hips is granted.



REMAND

The issues of service connection for a left shoulder and left 
knee disorders were Remanded by the Board in May 2000.  At 
that time the Board requested an examination by an 
orthopedist concerning the presence and etiology of any left 
knee and shoulder disorders, to include arthritis and a shell 
fragment wound scar on the left shoulder.  A rational for any 
opinion expressed was requested.  The examination was 
conducted in May 2003.  After reviewing the examination 
report the Board finds that that additional information is 
needed.  As such, another examination is warranted.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA, 
military and private medical records 
regarding treatment for his left shoulder 
and left knee dated from March 1999 to 
the present.  

2.  Thereafter, the veteran should be 
scheduled for a VA examination by an 
orthopedic specialist in order to 
determine the nature, severity and 
etiology of his reported left knee and 
left shoulder disorders.  The examiner 
should be provided with the veteran's 
claims folder for review in conjunction 
with the examination. In addition to x-
rays of the left knee, any other tests 
and studies deemed necessary should be 
accomplished.  It is requested that the 
examiner obtain a detailed clinical 
history, to include the location of the 
shell fragment wound to the left 
shoulder.  The examiner is requested to 
specify whether the veteran has arthritis 
involving the left knee and whether there 
are findings involving the left shoulder, 
to include a scar as described by the 
veteran, consistent with an old shell 
fragment wound.

Following the examination and a review of 
the claims folder, it is requested that 
the examiner render opinions as to the 
following:

a)  When was the left shoulder disorder 
initially manifested?

b)  If present prior to the veteran's 
entry into service, whether it is as 
likely as not that the preservice left 
shoulder disability underwent a chronic 
increase in severity, to include 
frequency of the dislocations and 
instability, beyond natural progression 
during his active duty.  The examiner is 
requested to comment on the significance 
of the January 1981 left shoulder injury 
as it relates to the issue of 
aggravation.  

c)  If it is determined that arthritis of 
the left shoulder is present (see VA 
examination dated in May 2003), whether 
it is as likely as not that the arthritis 
of the left shoulder is related to 
service?

d)  Does the veteran currently have a 
chronic left knee disability?  If yes, 
whether it is as likely as not that the 
disability is related to the inservice 
complaints and findings?

A complete rationale for all opinions and 
conclusions expressed should be provided.

3.  The RO should then readjudicate the 
issues in appellate status. If the 
determination made remains unfavorable, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


